 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3
   Chief, Civil Division
 4
   JULIE BIBB DAVIS (CABN 184957)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-7066
 8           FAX: (415) 436-6748
             Julie.Davis@usdoj.gov
 9
     Attorneys for Defendant
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           EUREKA DIVISION
14
     JAMES D. FERGUSON,                             )   Case No.: 18-CV-05122-RMI
15                                                  )
             Plaintiff,                             )   REQUEST FOR LIFTING OF STAY AND
16
                                                    )   FURTHER CASE MANAGEMENT
        v.                                          )   CONFERENCE; [PROPOSED] ORDER
17
     SHANTAL JEWEL WHITE,                           )
18                                                  )
             Defendant.                             )
19                                                  )
20                                                  )
                                                    )
21                                                  )

22

23

24

25

26
27

28
     REQUEST FOR LIFTING OF STAY AND FURTHER CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     C-18-05122-RMI

30
 1

 2          This matter was previously stayed during the partial government shutdown. Dkt. No. 21. Now

 3 that appropriations to the Department of Justice have resumed, Defendant requests that the stay in this

 4
     matter be lifted. In addition, Defendant requests a case management conference be scheduled for March
 5
     26, 2019, or as soon thereafter as is convenient for the Court. Counsel for Defendant has corresponded
 6
     with Plaintiff via email, and Plaintiff concurs with the proposed date.
 7

 8

 9
        Dated:        March 6, 2019
10
                                                          Respectfully submitted,
11
                                                          David L. Anderson
12
                                                          United States Attorney
13
                                                           /s/ Julie Bibb Davis
14                                                        JULIE BIBB DAVIS
                                                          Assistant United States Attorney
15                                                        Counsel for Defendant
16

17
                                              [PROPOSED] ORDER
18

19          For good cause shown, the stay in this matter is hereby LIFTED. A further case management
20 conference is scheduled for April 2, 2019 at 2:00 p.m. The parties may appear by telephone by dialing

21 888-684-8852/Access Code 1868782. An updated Joint Case Management Statement should be filed by

22 March 26, 2019.

23

24 IT IS SO ORDERED.

25    Dated: March 7, 2019
26
                                                 ROBERT M. ILLMAN
27                                               United States Magistrate Judge
28 REQUEST FOR LIFTING OF STAY AND FURTHER CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
     C-18-05122-RMI

                                                      1
30
